961 F.2d 1577
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JOHN DEERE COMPANY, Plaintiff-Appellee,v.Charles J. MYERS and Joan E. Myers, Defendant-Appellant.
No. 91-3922.
United States Court of Appeals, Sixth Circuit.
April 30, 1992.

Before KEITH and MILBURN, Circuit Judges;  CELEBREZZE, Senior Circuit Judge.
PER CURIAM:


1
Appellant, Charles J. Myers, appeals from the United States District Court's dismissal of his bankruptcy appeal.   John Deere Company prevailed in this bankruptcy court action, instituted pursuant to 11 U.S.C. § 523(a)(2)(B), which excepts an extension of credit from discharge in bankruptcy if the debtor materially misrepresents his financial condition in writing, and credit is obtained by the creditor's reasonable reliance on the misleading financial statement.


2
Having carefully considered the record and the arguments presented in the briefs and orally, we find no error warranting reversal.   We, therefore, AFFIRM the decision of the Honorable James L. Graham, United States District Judge for the Southern District of Ohio, for the reasons set forth in his August 28, 1991, opinion and order.